                                          Case 3:19-cv-08248-EMC Document 27 Filed 12/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FELICIA R. ALLEN,                                  Case No. 19-cv-08248-EMC
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Docket No. 17
                                  10     MISSILE DEFENSE AGENCY,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Missile Defense Agency’s motion to dismiss,

                                  14   Docket No. 17, which is set for hearing on January 14, 2021. Plaintiff Felicia R. Allen has not

                                  15   filed an opposition or statement of non-opposition as required by Civil Local Rule 7-3.

                                  16   Accordingly, the Court hereby VACATES the hearing on Defendant’s motion and orders Plaintiff

                                  17   to show cause as to why this action should not be dismissed for failure to prosecute. Plaintiff

                                  18   should file a response to this order to show cause, along with a response to Defendant’s motion to

                                  19   dismiss, on or before January 11, 2021. If no response is received, this action may be dismissed

                                  20   with prejudice, pursuant to Federal Rule of Civil Procedure 41(b), for failure to prosecute.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: December 29, 2020

                                  25

                                  26                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  27                                                    United States District Judge
                                  28
